Citation Nr: 1532724	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-07 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to a compensable rating for hypertension and entitlement to an effective date earlier than November 17, 2014, for the grant of service connection.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to April 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2013 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at an April 2015 hearing before the undersigned Veterans Law Judge.  Prior to the Board hearing, the Veteran had a formal hearing with a Decision Review Officer at the RO in December 2013. Complete transcripts of both hearings are of record.  

The Board acknowledges that the issues of entitlement to increased ratings for (1) a right testicular removal scar, (2) vein harvest incision scar of the left medial thigh, (3) a chest scar, (4) a right hip scar, (5) left hip degenerative joint disease with limited extension, (6) left hip degenerative joint disease with limited adduction and abduction, (7) left hip degenerative joint disease with limited flexion, and (8) coronary artery disease were perfected for appeal in June 2015.  However, these claims have not yet been certified to the Board and the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

On the other hand, the Veteran did submit a notice of disagreement (NOD) in April 2015 in response to a February 2015 rating decision that granted service connection for hypertension and assigned a zero percent rating.  The NOD also indicated disagreement with the effective date of November 17, 2014, assigned for the grant of service connection.  A Statement of the Case has not been issued.

After the Veteran's case was certified to the Board in June 2015, the Veteran's attorney requested clarification of exactly what issue was before the Board and also requested that a full 90 days from certification be allowed for the submission of additional evidence and argument.  The Board advised the attorney in a June 29, 2015 letter that the peripheral neuropathy issues identified above were the ones certified to the Board at this time.  As for the request that the Board withhold action for 90 days, since a remand is clearly warranted for the reasons discussed below, there is no point in delaying this action since the attorney will have additional time during the remand process to submit evidence and argument on these issues.

Accordingly, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his peripheral neuropathy of the upper and lower extremities should be service connected on a secondary basis as related to his service connected heart disability.  In 2001, the Veteran had an infection following an aortic valve replacement.  To treat the infection, the Veteran was given Levofloxacin and Vancomycin, antibiotics which the Veteran contends are the direct cause of his peripheral neuropathy.  In support of his argument, the Veteran submitted a brief from his representative with VA treatment records supporting the presence of peripheral neuropathy and the prescription of antibiotics in treatment, and articles from medical-related websites, BadDrug, WebMD and MedlinePlus, listing peripheral neuropathy as a side effect of the antibiotics.  

In April 2012, the Veteran had a VA examination where the examiner provided a nexus statement regarding the relationship between peripheral neuropathy and the Veteran's service-connected heart condition.  However, the examiner did not discuss the current theory of secondary service connection raised by the Veteran. 

As for the hypertension issues, a February 2015 rating decision granted service connection for hypertension and assigned a zero percent rating effective November 17, 2014.  The Veteran did submit a notice of disagreement (NOD) in April 2015 in response to the rating and effective date assigned.  The RO has not provided a Statement of the Case (SOC) on these claims, so a remand is required in order to provide the Veteran with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1). Thereafter, the Veteran must submit a timely substantive appeal in order for this issue to be perfected for appeal to the Board. 

Accordingly, the case is REMANDED for the following action:

1. Obtain Omaha, Nebraska VA Medical Center treatment records since May 2015.  

2.  Return the claims file and a copy of this remand to the VA examiner who conducted the April 2012 examination or a similarly qualified examiner to answer the following:

Is it at least as likely as not that peripheral neuropathy of the lower and upper extremities was caused by or aggravated by the Veteran's service-connected heart disability, to include any medications taken for such a disability (including the antibiotics identified by the Veteran)?

3.  After completing the above development, readjudicate the claims on appeal.  If the claims remain denied, then issue the Veteran and his representative a supplemental statement of the case and an appropriate time to respond.

4.  Send the Veteran an SOC with respect to the issue of entitlement to an initial compensable rating for hypertension, to include an effective date earlier than November 17, 2014, for the grant of service connection. Advise him of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




